ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 8/9/2021 has been entered.  Claims 1-4 and 6 have been amended.  No claims have been cancelled.  Claims 7-12 have been added.  Claims 1-12 are still pending in this application, with claims 1, 9, and 11 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Deleault, Reg. #39,165 on 8/23/2021.

The application has been amended as follows: 

a metallic carrier strip having a strip axis; 
a lighting rod which is mounted on the carrier strip and extends along the strip axis and which has two axially opposite rod ends and a row of lighting elements 
two connection points in electrical connection with the row of lighting elements, which connection points are arranged axially on both sides of the row of lighting elements in a defined axial position relative to the carrier strip and are accessible from outside the edge protection module for the purpose of electrical contacting of the edge protection module, 
wherein at least one of the connection points is part of a contacting unit which is structurally separate from the lighting rod and is mounted on the carrier strip at an axial distance from the lighting rod, 
wherein a first of the connection points is arranged on the lighting rod in a region of a first of the rod ends, wherein the second of the connection points is part of the contacting unit and the contacting unit is arranged on a far side of a second of the rod ends of the lighting rod at an axial distance from the lighting rod, wherein the lighting rod is axially fixed relative to the carrier strip in the region of its first rod end and is axially unfixed relative to the carrier strip over a remaining portion of its axial length reaching as far as the second rod end.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to incorporate the subject matter of Claim 2, which was previously indicated as reciting allowable subject matter in Section 23 of the Non-Final Rejection mailed 5/10/2021.  Therefore, Claim 1 is allowable for the same reasons previously discussed with regards to Claim 2 in Section 23 of the Non-Final Rejection mailed 5/10/2021.

Claims 2-8 depend on Claim 1.

Regarding claim 9, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claim 10 depends on Claim 9.

Regarding claim 11, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 9.

Claim 12 depends on Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875